DETAILED ACTION
This notice of allowance is following the pre-brief appeal conference decision mailed 02 June 2021.

Reasons for Allowance
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance. None of the prior art of record discloses, alone or in an obvious combination, at least the following limitation and similar limitations recited in independent claims 1, 11, and 17 (emphasis added):
“…
wherein which features to include in the plurality of classification features is based on a respective location of said each of the labeled road links or the unlabeled road link.”

The closest prior art of record:
Amir (US 2012/0161986) (“Amir”) is directed to locating street parking through the process of classifying street segments based on segment clusters and attributes or features (Amir, PP[0031-0032] and Figure 3). While Amir discloses attributes based on segments, Amir is inexplicit in disclosing which features are included based on a respective location of these street segments.
Quinn (US 2008/0048885) (“Quinn”) is directed to providing statistically based parking availability predictions and discloses accumulating data regarding various parking spaces and keeping records of space attributes (Quinn, PP[0015-0016]) but is inexplicit in disclosing which
Coric et al. (“Crowdsensing Maps of On-Street Parking Spaces,” 2013, IEEE International Conference on Distributed Computing in Sensor Systems, pp. 115-122) (“Coric”) discloses identifying legal parking spaces from crowdsourced data (Coric, Abstract) and differing feature values based on location of sensor traces (Coric, p. 117, Table 1). However, because Coric uses the same features regardless of location, Coris is inexplicit in disclosing which features are included based on a respective location of these street segments.
Chen et al. (“Urban land use mapping using high resolution SAR data based on density analysis and contextual information,” 2012, Canadian Journal of Remote sensing, Vol. 38, No. 6, pp. 738-749) (“Chen”) is directed to land use interpretation and uses contextual information to quantify urban morphological patterns. However, regardless of location, the same features were used, so Chen is inexplicit in disclosing which features are included based on a respective location.
Hu et al. (“Automatic Road Extraction from Dense Urban Area by Integrated Processing of High Resolution Imagery and LIDAR Data,” 2004, International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 5 pages) (“Hu”) is directed to automatic road extraction from image data but is inexplicit in disclosing which features are included based on a respective location, since the same features appear to be used regardless of location (Hu, pp. 2-3, Sections 2.2 and 3.1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124